DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 3 and 4, previously withdrawn from consideration as a result of a restriction requirement, the previously withdrawn claims now include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on July 23, 2021, is hereby withdrawn and claims 3 and 4 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art or record fails to disclose, teach, or fairly suggest,
the limit spring applies the acting force to the rear arm under the combined action of the immediate response and the return spring, as the main restoring force for the rotation of the rear arm, while the limit spring only applies the acting force in the initial recovery stage of the rear arm, further increasing the initial total restoring force, so that the rear arm obtains important faster initial acceleration and initial speed to ensure that the rear arm wheel can always be closely fit to the back of the high-speed moving carton, and the tape can be tightly attached to the back of the carton to complete the fast sealing of the carton. The remaining part of the pre- stretched tape after the carton sealing is used for sealing the front side of the next carton. After the limit spring releases the elastic potential energy after the rear arm is disengaged, the end becomes a free end again, and the second cylinder returns to the original start state under the action of the control valve, completing the whole sealing process of the carton, thus solving all the technical problems of high-quality sealing of high-speed moving cartons or soft cartons.
The prior art of record that comes closest to teaching these limitations are Lam et al. (US 20190352121A1), Qicang (CN 106314893A), Johnson (US20130081758A1), Koike (US20020063698A1) and Fox et al. (US 20090217621A1). However, all four prior art fail to teach the aforementioned limitations and would require an unreasonable combination of reference that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments

Applicant’s arguments, see Page 8, filed 28 Jan 2022, with respect to the Drawings and Specification have been fully considered and are persuasive.  The objections of Drawings and Specification have been withdrawn. 

Applicant’s arguments, see Pages 8-12, filed 28 Jan 2022, with respect to Claims 1-2 have been fully considered and are persuasive.  The rejection of Claims 1-2 have been withdrawn. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        29 April 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731